Citation Nr: 0409574	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  96-48 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, 
including as a result of exposure to a toxic herbicide.

2.  Entitlement to service connection for carcinoma of the larynx 
and trachea, including as a result of exposure to a toxic 
herbicide.

3.  Entitlement to service connection for squamous cell carcinoma 
of the nasal pharynx, including as a result of exposure to a toxic 
herbicide.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active service from January 1966 to January 1968.  
His Department of Defense (DD) Form 214 indicates that he had 
approximately one year of active service in the Republic of 
Vietnam during the Vietnam War and was awarded the Vietnamese 
Service Medal and the Republic of Vietnam Campaign Medal.

This appeal arises from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In this decision, the RO denied entitlement 
to service connection for multiple myeloma, carcinoma of the 
larynx and trachea, and squamous cell carcinoma of the nasal 
pharynx, to include presumptive service connection for these 
disorders under the provisions of 38 U.S.C.A. § 1116 (West 2002) 
and 38 C.F.R. § 3.307(a)(6), 3.309(e) (2003) due to exposure to 
toxic herbicides.  

In June 1999, the Board of Veterans' Appeals (Board) remanded this 
case to the RO for development of the medical evidence.  The case 
has now returned for appellate review.  

The veteran was diagnosed as having post-traumatic stress disorder 
(PTSD) on VA examination in January 1998.  In a written statement 
received in November 2001 from his spouse, she indicated that the 
veteran had been awarded a Purple Heart Medal and noted "we have 
it put up."  In view of the foregoing, an informal claim for 
service connection for PTSD has been raised.  As this claim is not 
inextricably intertwined with the issues on appeal, it is referred 
to the RO for the appropriate action.

Additionally, a VA outpatient record of February 1998 noted the 
veteran's complaint of ringing in his ears that he had suffered 
with for years.  This evidence raises an informal claim for 
entitlement to service connection for tinnitus.  This matter is 
also referred to the RO for the appropriate action.

As discussed below, the issues on appeal are being REMANDED to the 
RO via the Veterans Benefits Administration's Appeals Management 
Center (VBA AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Stegall v. West, 11 Vet. App. 268, 270-
71 (1998), a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand order.  In 
its remand of June 1999, the Board instructed the RO to request 
that the veteran identify all VA treatment and then request copies 
of these medical records from the identified sources.  In both 
private and VA treatment records obtained subsequent to this 
remand, it was noted that the veteran had received treatment at 
the VA Medical Center (VAMC) in West Palm Beach, Florida.  The 
private treatment records specifically noted that the veteran had 
undergone nasal/pharynx reconstruction for a second time in 1996 
at the West Palm Beach VAMC.  See Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992) (VA's duty to assist requires that all pertinent 
medical records must be obtained that have been called to VA's 
attention by the claimant or the evidence of record.)

In August 2003, the RO associated with the claims file VA 
treatment records from this VAMC dated from May to August 2003.  
These records included otolaryngology and ear, nose, and throat 
(ENT) consultations that confirmed a history of nasal/pharynx 
treatment and surgical repair at this facility starting in March 
1996 and continuing until 2003.

As the record indicates that there are still VA treatment records 
pertinent to the current claim that have not been associated with 
the claims file, remand is necessary to obtain such evidence and 
ensure compliance with the Board's prior instructions issued in 
June 1999.  This development must continue until the RO can 
determine that the identified VA records are no longer available 
or that further attempts at development would be futile.  See 38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  

In addition, the veteran informed VA in May 2000 that he had been 
awarded Social Security Administration (SSA) disability award.  
Attached to this notice was a SSA letter dated in May 2000 that 
indicated this award was made effective from December 1998.  The 
Court ruled in Murincsak v. Derwinski, 2 Vet. App. 363, 371-72 
(1992), on the importance of VA obtaining relevant medical records 
in the possession of the SSA in adjudicating claims for VA 
disability benefits.  On remand, VA should obtain all medical 
evidence in the SSA's possession regarding the veteran's current 
disabilities.

The veteran's wife also stated in November 2001 that during an 
examination at West Palm Beach, a doctor said that the veteran's 
cancer was caused by exposure to Agent Orange.  On remand, efforts 
should be undertaken to obtain a statement from this doctor 
documenting his or her opinion.

Finally, VA's duty to assist may require a VA examination or 
medical opinion evaluating a veteran's service and medical history 
to determine whether an event in service could reasonably have 
caused a current disability.  See Wisch v. Brown, 8 Vet. App. 139, 
140 (1995).  In addition, VA adjudicators cannot base their 
decisions on their own unsubstantiated medical opinions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  On remand, VA should 
obtain the appropriate medical opinion to determine whether there 
is any medical nexus between the veteran's presumed exposure to 
toxic herbicides during military service and his current residuals 
of nasopharynx squamous cell carcinoma.

Therefore, in order to ensure that the record is fully developed, 
this case is REMANDED for the following:

1.  The VBA AMC should review the claims file and ensure that no 
other notification or development action is required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  If further action 
is required, undertake it before further adjudication of the 
claims.  

2.  The VBA AMC should contact the VA Medical Center in West Palm 
Beach, Florida, and request all outpatient and inpatient treatment 
records dated from 1996 to the present time.  This should include 
a specific request for all hospitalization records dated in April 
1996.  If such treatment and hospitalization records are 
unavailable, the VAMC should be instructed to provide a negative 
response and the reasons for the inability to provide the 
requested record.  Development of this evidence should continue 
until the VBA AMC can determine that the requested records are no 
longer available or that further development would be futile.  All 
evidence or responses received should be incorporated into the 
veteran's claim file.

3.  The VBA AMC should contact the appropriate Social Security 
Administration office and request all medical evidence used in its 
May 2000 decision to award disability benefits.  If such records 
are unavailable, the SSA should be instructed to provide VA with a 
negative response and the reasons for the inability to provide the 
requested record.  Development of this evidence should continue 
until the VBA AMC can determine that the requested records are no 
longer available or that further development would be futile.  All 
evidence or responses received should be incorporated into the 
veteran's claim file.

4.  Efforts should be undertaken to identify the doctor in West 
Palm Beach that reportedly said that the veteran's cancer was 
caused by exposure to Agent Orange and obtain a written statement 
from this doctor documenting his or her opinion.  

5.  Once the foregoing development has been accomplished to the 
extent possible, and the medical records have been associated with 
the claims file, the claims file should be referred to a VA 
physician specializing in oncology.  The physician should indicate 
in the report whether or not the claims folder was reviewed.

The physician should provide an opinion as to the date of onset 
and etiology of the veteran's squamous cell carcinoma of the 
nasopharynx.  Specifically, the physician should state whether it 
is at least as likely as not that squamous cell carcinoma of the 
nasopharynx had its onset during active service or is related to 
any in-service disease or injury, including exposure to toxic 
herbicides (Agent Orange) in Vietnam.  

The physician must provide a comprehensive report including 
complete rationales for all opinions and conclusions reached, 
citing the objective medical findings leading to his or her 
conclusions.

6.  Thereafter, readjudicate the veteran's claims on appeal, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained.  If any 
decision with respect to these claims remains adverse to the 
veteran, he and his representative should be furnished a 
supplemental statement of the case (SSOC) and afforded a 
reasonable period of time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until VA 
notifies him.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





